HARDY, Judge.
The issues involved in this case have been set forth and considered in the opinion of this court in the case of Brown v. Southern Farm Bureau Casualty Company, 160 So.2d 242.
For the reasons therein set forth, the judgment appealed from is reversed and set aside, and
*246It is now ordered, adjudged and decreed that the reconventional demand of the defendant, H. G. Odom, as against the plaintiffs, William N. Mays and Maryland Casualty Company, be and they are hereby rejected at appellant’s cost.